Citation Nr: 1436105	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected degenerative joint disease of the right shoulder.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease of the left shoulder, status post open reduction internal fixation.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Based on the Veteran's substantive appeal, VA Form 9, received in July 2010, the Veteran limited his appeal to the issues captioned above.  The Veteran's claims were previously remanded by the Board in February 2014 for additional development.  

In June 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file. 

In May 2014, the Veteran submitted a waiver of the Veteran's right to have any additional evidence considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304I (2013).   In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's right shoulder demonstrates a history of dislocation.

3.  The Veteran's left shoulder does not exhibit limitation of motion to twenty-five degrees to his side. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for a right shoulder disability have been met for the entire period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).

2.  The criteria for a rating in excess of 20 percent, for a left shoulder disability have not been met for the entire period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in July 2009, which granted service-connection and a noncompensable rating for a right shoulder disability and service connection and a 20 percent rating for a left shoulder disability.  The U.S. Court of Appeals for Veterans Claims (Court) held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was provided an opportunity to set forth his contentions and evidence during a Board hearing in June 2011.  The presiding Acting Veterans Law Judge fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records as well as his post service medical records.  In February 2014, the Board remanded the claims with instructions that the Veteran be given a new examination, the opportunity to supply additional evidence, and if necessary, a readjudication of the issues on appeal.  The Veteran underwent a VA examination in April 2014.  Additional notice was sent in February 2014, and the Veteran's appeal was readjudicated in a Supplemental Statement of the Case in April 2014.  The Veteran was asked to complete additional authorization forms to allow VA to obtain records from any provider who treated him.  The Veteran did not respond or complete such authorization forms.  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).38 U.S.C.A. § 5103A; 38 C.F.R. § 3.15.   Since the examination included sufficient detail as to the current severity of the Veteran's left and right shoulder disabilities, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 



Legal Criteria

The Veteran has been assigned a noncompensable rating for service-connected degenerative joint disease of the right shoulder, and a 20 percent disability rating for degenerative joint disease of the left shoulder, both effective the day following discharge from active duty in April 2009.  The Veteran seeks an increased initial rating for both his right and left shoulder.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period. Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Shoulder disabilities are rated under Codes 5200 to 5203.  Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  Limitation of minor (non-dominant) arm motion to midway between the shoulder and side warrants a 20 percent rating; and limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements. A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus. A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder). 38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a. Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id. Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background 
 
The Veteran was service-connected for his degenerative joint disease (DJD) for his right and left shoulder based on fractures and dislocations of the shoulders in service.  

Service records show that the Veteran is right handed.  While participating in an airborne operation, the Veteran fell on his left shoulder causing a closed fracture and dislocation.  The Veteran underwent open reduction and internal fixation surgery. An operative report in February 2008 shows a postoperative diagnosis of closed greater tuberosity fracture, left shoulder.  After recovery and physical therapy in June 2008, the Veteran dislocated his right shoulder while playing baseball.  The dislocation was reduced without complications.  A magnetic resonance image of the right shoulder obtained in December 2008 showed mild hypertrophic changes at the acromioclavicular joint and likely tendinosis of the distal supraspinatus tendon.  In a January 2009 discharge physical examination, a military physician noted residual pain and loss of motion of the left shoulder and impingement syndrome of the right shoulder.   

While receiving VA treatment in July 2009, the Veteran exhibited in his left shoulder weak external rotator cuff strength, strong internal rotator cuff strength, with range of motion testing of abduction to 160 degrees, extension to 10 degrees, and flexion to 90 degrees.  The Veteran exhibited in his right shoulder weak external rotator cuff strength, strong internal rotator cuff strength, with range of motion testing of abduction to 180 degrees, extension to 30 degrees, and flexion to 180 degrees.  Review of X-Rays showed mild AC narrowing to both the Veteran's left and right shoulder, and the Veteran had two screws in his left humeral head.  

In July 2009 the Veteran underwent a VA joints examination.  In range of motion testing the Veteran did not show any pain on active motion of the left shoulder.  Range of motion of the left shoulder was 90 degrees flexion and 160 degrees abduction.  The Veteran did not show any pain on active motion of the right shoulder.  Range of motion of the right shoulder was 180 degrees flexion and abduction.  After repetitive motion the Veteran did not show pain or any additional loss of range of motion.  The examiner noted no recurrent shoulder dislocations but did note guarding on movement without specifying the range at which guarding occurred.  The Veteran was not employed, looking for a job, and started school to become a nurse.  The examiner stated that the Veteran's shoulder affected his ability to do chores, exercise, and sports to a mild degree.  

In a Statement in Support of Claim received in May 2009, the Veteran noted that he was unemployed.  In the Veteran's August 2009 Notice of Disagreement the Veteran noted that his right shoulder was chronically painful at times, and that despite normal range of motion the Veteran's shoulder had a tendency to crack during normal movements.  The Veteran also stated that he frequently felt pain from the surgical pins in his shoulder, with chronic pulsing pain at various times of the day.  In the Veteran's Form 9 received in July 2010, the Veteran stated that his right shoulder had been chronically dislocated on several occasions, and that he recently dislocated it which caused him to go to the emergency room.  The Veteran stated that his left shoulder does not dislocate as easily because of his surgical pins, but that his left shoulder has pain and he cannot lay on it when sleeping.  The Veteran stated that he has difficulty reaching due to his shoulder disabilities.

During the June 2011 Board hearing, the Veteran testified that his left shoulder was painful at rest and on motion with flexion limited to the shoulder level.  He stated that he was unable to sleep on his left side and had to use caution doing overhead activities.  He further stated that he experienced recurrent dislocations of his right shoulder when throwing a ball and on one occasion when sneezing.  On one occasion, a right shoulder dislocation required reduction in a hospital emergency room.  The Veteran also described a grinding pain to his left shoulder.  The Veteran stated that his right shoulder feels loose, that his shoulder will come out and that he experienced pain when he reaches.  The Veteran also exhibited for the Acting Board Member that he was able to lift his right shoulder to the point where his right elbow was almost but not quite to his shoulder.  The Veteran stated that he was able to continue his academic studies, drive his car, go shopping, and maintain his household.  Although physical therapy and surgery for the right shoulder was recommended by his physicians, none of the treatment had yet occurred.  

Pursuant to the Board's February 2012 remand, the Veteran underwent a shoulder and arm examination in April 2014 recorded on a Disability Benefits Questionnaire (DBQ).  The Veteran described to the examiner having bilateral shoulder pain associated with increased activity and overhead activities.  The Veteran reported right shoulder surgery in 2012 to repair a labral tear.  Range of motion testing revealed right shoulder flexion and abduction to 180 degrees, with no objective evidence of painful motion for either movement.  Left shoulder testing was identical to the Veteran's right shoulder testing.  Repetitive motion did not affect the Veteran's range of motion.  The examiner found that the Veteran did not have localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of either shoulder, nor did the Veteran have guarding of either shoulder.  The Veteran showed normal abduction and flexion strength for his left and right shoulder.  The Veteran's shoulders were not ankylosed.  The examiner found that the Veteran did not have a history of mechanical symptoms, nor did the Veteran have a history of recurrent dislocation of the scapulohumeral joint.  No impairment to the Veteran's clavicle or scapula was found.  The examiner concluded that the Veteran's shoulder disability did not impact his ability to work, and was unable to speculate to the degree of limited function due to flare-ups of the shoulder.  

VA outpatient treatment records through April 2014 show reports by the Veteran of continued shoulder pain and the surgical procedure on the right shoulder in 2012.  A magnetic resonance image of the right shoulder was obtained in January 2014 and the evaluator noted a history of multiple right shoulder dislocations.  The Veteran did not report any substantial limitation of activities because of his shoulders.  

Right Shoulder 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  For the below reasons, the Board finds that the Veteran's right shoulder is more appropriately rated under Diagnostic Code 5203.

The evidence indicates that the Veteran had a right shoulder dislocation in service, and that he continues to suffer shoulder dislocations after service.  The July 2009 VA examination confirmed the Veteran's service history.  Therefore given the dislocation and impairment to the Veteran's clavicle or scapula, the Board will assign a 20 percent rating under Diagnostic Code 5203.  Notwithstanding the April 2014 notation of no history of recurrent dislocation, the previous medical records show that the Veteran has a long documented history of right shoulder dislocation.  The Board finds that his lay reports of these dislocations are competent and credible as it is consistent with earlier records of injury and treatment and warrants greater weight than the inconsistent checking of a box on the DBQ.  In rating his right shoulder under 5203, the Veteran is entitled to a higher disability evaluation then his current noncompensable rating, or the 10 percent rating for painful motion rated under arthritis.  38 C.F.R. § 4.59 (2013).  Thus, a change in diagnostic code is of greater benefit to the Veteran, and more accurately reflects the Veteran's symptomatology.  See Butts v. Brown; see also See Pernorio v. Derwinski.      

The Board still must determine whether or not the Veteran is entitled to a higher rating or separate rating under an analogous Diagnostic Code.  See Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  However, as there is no evidence of ankylosis of the scapulohumeral articulation, rating under 5200 is not warranted.

With regard to Diagnostic Code 5202, the record fails to show a flail shoulder, false flail joint, fibrous union, or malunion.  However, as the Veteran has a history of a right shoulder dislocation, and the Veteran stated at his Board hearing and through his VA Form 9 that he has recurrent dislocations, the Board must address whether or not the Veteran's right shoulder (major joint) has recurrent dislocations with frequent episodes and guarding of all movements.  While the Veteran is competent to identify and diagnose a shoulder dislocation, the medical evidence of record fails to confirm the Veteran's claims of recurrent dislocations and guarding.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007).  Furthermore, the Veteran complained of pain with certain overhead movements, but has not indicated guarding of his right shoulder with all movements.  The joints DBQ confirmed that the Veteran hid not guard either shoulder.  Thus, a 30 percent rating under diagnostic code 5202 is not warranted.  

Evidence indicates that the Veteran has pain on motion of his right shoulder based on his lay statements to the Board.  Although the Veteran testified at his Board hearing that his arm motion is limited to shoulder level, the Board concludes that the medical findings on examination, which has consistently found full range of motion, are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a rating higher than 20 percent at any time during the appeal.   

Examination did not reveal painful limited range of motion. Throughout the appeal period the Veteran had a flexion to 180 degrees, without pain, and abduction to 180 degrees without pain.  The Veteran was able to perform repetitive-use testing with no further loss of motion.  The Veteran's below average right external rotation measurement from July 2009, was to 45 degrees and indicates motion above shoulder leveler.  There was no localized tenderness or guarding.  Muscle strength was 5/5. 

As stated previously, in order to warrant a higher rating of 20 percent under Diagnostic Code 5201, the Veteran's range of motion of the arm must be limited to midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 
However, in this case, the Veteran's right arm has shown normal range of motion throughout the appeal period.  Based on the Board hearing, the Veteran's loss of motion occurs at around shoulder level, and not at the midway between his side and shoulder.  Therefore, based upon the range of motion measurements, and lay complaints as to the extent of the Veteran's right shoulder range of motion, the Board finds that the Veteran is not entitled to a higher rating for his right shoulder disability under Diagnostic Code 5201.  There is no medical or lay evidence of record that indicates the Veteran's range of motion of the right arm was limited to midway between the side and shoulder level.  

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, the Board finds in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for a 20 percent rating for the right shoulder are not satisfied. There is no limitation of motion due to pain that is so great and persistent so as to result in limited motion to the degree required for a higher rating of 20 percent under the cited limitation of motion code. 

There is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the right shoulder being limited in motion to the extent required for a 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The symptomatology noted in the medical and lay evidence have been adequately addressed, and the Board finds a 20 percent rating for dislocation of the clavicle or scapula is warranted under Diagnostic Code 5203.

Left Shoulder

The Veteran's left shoulder disability is evaluated as 20 percent disabling under Diagnostic Code 5201.  Similar to the Veteran's right shoulder, there is no evidence of ankylosis of the scapulohumeral articulation and analysis under 5200 is not warranted.  The Veteran currently receives the highest rating under diagnostic code 5203, and since the Veteran does not show an indication of left flail shoulder, false flail joint, or fibrous union, the applicable ratings over 20 percent are not applicable to the Veteran's symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5202, 2503.  Thus, the potentially applicable rating in excess of 20 percent for the minor joint is under Diagnostic Code 5201.  The Veteran must exhibit limitation of motion of his left shoulder to twenty-five degrees from his side.  Throughout the period on appeal, the Veteran's limitation of motion fails to meet the 30 percent criteria under Diagnostic Code 5201.  

The Veteran in July 2009, on two occasions demonstrated left shoulder abduction to 160 degrees.  This range of motion is near normal range of motion, and is motion that is above shoulder level.  The April 2014 examiner noted a full range of motion.  The Veteran complained of pain, limitations with overhead motions, and limitation of motion to about the shoulder level; however the Veteran has never stated that his limitation of motion is so severe as to be limited to twenty-five degrees of motion.  Therefore, based on the combined medical measurements, and the Veteran's own testimony, the Veteran has not exhibited limitation of motion to twenty-five degrees from his side.   

Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his left shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent, which is above the minimum compensable rating of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.

Extra-schedular Ratings 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extra-schedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected shoulder disabilities. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's history of shoulder dislocations, pain, and limited motion are adequately contemplated by the rating criteria under Diagnostic Codes 5201 through 5203 which contemplate the Veteran's symptoms of limitation and pain on motion and occasional dislocations with higher ratings available for greater limitations and more severe joint abnormalities.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's left or right shoulder disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.
 


Total Disability Based on Individual Unemployability (TDIU)

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU.  Although he reported that he is not employed and is a nursing student, the Veteran has not alleged that theses or all of his disabilities render him unable to secure and follow substantially gainful employment.  Furthermore, the Veteran stated at his Board hearing that he is capable to handle daily activities, and the April 2014 examiner found no impact in his ability to work due to his shoulder disabilities.  Therefore, the Board finds that TDIU based on the Veteran's service-connected left, and right shoulder disability is not warranted. 


ORDER

Entitlement to an initial compensable rating of 20 percent for right shoulder dislocations is granted.

Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease of the left shoulder, status post open reduction internal fixation is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


